PER CURIAM:
Appellant filed a Petition for Time Credit in the court of common pleas seeking credit for time spent in certain in-patient treatment programs against his sentence of two to twenty years in a state correctional institution. The common pleas court denied the petition, without a hearing, by notice sent to counsel on April 2, 1982. Appellant seeks to appeal to this Court from the denial of the petition for time credit.
Appellant does not contest the judgment of sentence (two to twenty years) entered September 22, 1981. He seemingly only desires to be credited with 478 days during which he was confined to Danville Hospital and Praxis House. Neither the Bureau of Corrections nor the Board of Probation and Parole has been made a party to this action.
Appellant has not utilized the writ of habeas corpus to attack his detention. See 42 Pa.C.S. §§ 6502, 6503. His disagreement is not with the trial court’s judgment of sentence but with the interpretation to be placed on his alleged right to credit for time served. The appeal is dismissed without prejudice to appellant’s right to pursue his contention by writ of habeas corpus in the sentencing court. Commonwealth v. Isabell, 503 Pa. 2, 467 A.2d 1287 (1983). See Cox v. Pennsylvania Board of Probation & Parole, 78 Pa.Commw. 183, 184 n. 1, 467 A.2d 90, 91 n. 1 (1983).
Appeal dismissed.